 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDenterprises which exert, or tend to exert, a pronounced impact oncommerce. Keeping in mind the significant increase in its caseloadwhich may be expected not alone under this standard but underother standards as well, the Board does not believe it to be adminis-tratively feasible at this time to extend its jurisdiction further inthis area.As the Employer derives in excess of $50,000 gross revenues forthe transportation of mail in interstate commerce, we find that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative, as defined in Section 9(a) ofthe Act, of the employees designated in the petition. The Union isthe certified bargaining representative of such employees.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All motor vehicle drivers and me-chanics employed by the Employer at its Charleston, W. Va., termi-nal, including those employees stationed at Buckhannon, W. Va., butexcluding all guards, office clerical employees, professional em-ployees, and supervisors as defined in the Act. This is the unit forwhich the Union was certified and is currently recognized.[Text of Direction of Election omitted from publication.]Indianapolis and Central Indiana District Council,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOand Local 60, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIOandMechanical Handling Systems,Incorporated, Party to the ContractandHafford B. Carterand Elza StevensonUnited Brotherhood of Carpenters and Joiners of America,AFL-CIOandMechanical Handling Systems,Incorporated,Party to the ContractandHafford B. Carter.CasesNos.35-CB-203, 35-CB-203-1, and 35-CB-220.December 15, 1958DECISION AND ORDEROn January 30, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents,Indianapolis and Central Indiana District Council,United Brotherhood of Carpenters and Joiners of America, AFL-122 NLRB No. 51. INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 397CIO, hereafter referred to as the Council, and Local 60, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,hereafter referred to as the Local, have engaged in and are engagingin certain unfair labor practices in violation of Section 8(b) (1) (A)and (b) (2), and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.He further found that the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereafter referred to as the Interna-tional, had not engaged in any of the unfair practices alleged in thecomplaint and recommended the dismissal of the complaint in CaseNo. 35-CB-220.None of the Respondents filed exceptions. However, the GeneralCounsel filed exceptions, and a supporting brief. On May 9, 1958,the International filed a motion to dismiss and a memorandum insupport thereof, to which the General Counsel filed suggestions inopposition to Respondent's motion to dismiss.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-ternmediate Report, the exceptions and briefs, and the entire recordin the case, and adopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent consistent herewith.The motion to dismiss, filed by the International, seeks to havethe Board dismiss the proceedings insofar as the International isconcerned, on the ground that the exceptions filed by the GeneralCounsel on February 21, 1958, were not served on the International"immediately" as prescribed by Section 102.46 of the Board's Rulesand Regulations. The order transferring the cases to the NLRBstated that "Exceptions to the Intermediate Report must be receivedby the Board in Washington, D. C., on or before February 24, 1958."In acknowledgement of the International's motion to dismiss, theBoard's Assistant Executive Secretary wrote McGowan, on May22, 1958, carbon copy to the International, granting an extensionuntil June 11, 1958, to file exceptions and brief in this proceeding.The General Counsel asserts in opposition to the motion to dismissthat exceptions and a brief in support thereof were mailed to theBoard on February 21, 1958, and at the same time copies were servedupon each of the parties by duly mailing said copies by certifiedmail pursuant to Sections 102.46 and 102.89 of the Board's Rulesand Regulations. In support thereof, the General Counsel submitsan affidavit that such mailing was made by certified mail; that thecertified article number is C 255895; that efforts to trace said certi-fied letter have been unavailing; that no certified return receipt hasbeen received by the General Counsel from the International, but 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthat such receipts have been received from Local 60 and the Councilwhich mailings were made at the same time.William A. McGowan is the assistant general counsel of the Inter-national and appeared at the hearing for Local 60 and the Council.Also, he, with Francis X. Ward, the International's general counsel,appeared at the hearing for the International. Both McGowan andWard signed the motion to dismiss. Undisputed is the fact that bothLocal 60 and the Council received the exceptions and brief mailedby the General Counsel.Because of the inability to trace the certified mailing of the ex-ceptions and brief, personal service of such items was obtained onthe general counsel of the International on the 18th day of April,1958. It is this service which the International contests, contendingthat such service 51 days after the due date for exceptions does notconstitute "immediate" service within the Board's Rules and Regu-lations.As urged by the International, the Board's Rules and Regulations,Section 102.46, requires that the parties be served with copies of theexceptions immediately after filing same with the Board. However,Section 102.90 provides that the date of service shall be the daywhen the matter is deposited in the mail, and that failure to makeproof of service does not affect the validity of service.The General Counsel used an authorized method of service bydepositing in the United States mail, duly certified, copies of itsexceptions and brief properly addressed. After failing in its attemptto trace the documents, personal service was made on the generalcounsel of the International. Thus it appears that the General Coun-sel has done all that could be done under the circumstances. There-after, the Respondent International was granted adequate additionaltime to file an answer to the exceptions and brief. It is clear thatthe exceptions and brief were filed timely on Local 60 and theCouncil, both represented by the International's assistant generalcounsel who also represented the International in these proceedings.The International makes no contention nor showing that it wasprejudiced in any manner, and due to the extension of time here-tofore granted the International, we find no prejudice nor lack ofdue process.Under these circumstances, we deny the International's motion todismiss and find that valid service was made on the International.The Trial Examiner found that the Respondents, the Council,and Local 60, had violated 8(b) (1) (A) and (b) (2) of the Act. Noexceptions were filed by either of the Respondents. Therefore, weadopt the findings of the Trial Examiner, not for the reasons heascribes, but for the reasons hereinafter stated. INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 399The Trial Examiner found that the International's agreement ofMay 10, 1956, with the Employer is illegal. But, he found no con-nection between this agreement and the agreement made later be-tween the Employer and the Respondents, the Council and Local60.We disagree.The International's agreement in this case is identical to the agree-ment involved in theMarleycase.'As the Board said in that case,it is unrealistic to suggest that the arrangements of the Local andCouncil at local projects have no relationship to the master agree-ment between the International and the Employer. We find that thetwo agreements, one nationwide and with the parent union, andthe other, areawide with the Local and Council, dovetailed so pre-cisely so as to reveal a single comprehensive scheme for completeevasion of the statutory ban on all closed shops.The Respondent International filed no exceptions to the findingthat the agreement of May 10, 1956, was illegal. By its terms theAgreement binds the Company to employ members of the Car-penters International. In view of the reference therein to rules andregulations established by the Local of any particular area, theworking rules and regulations of the Council and Local 60 were alsoincorporated into the contract as if "they had been physically em-bodied in the document itself." The rules of the Council provide,inter alia,that no member is permitted to work with a member orex-member who has been suspended or fined until the fine is paid;and, that no member is permitted to work with nonmembers with-out permission of the Council. The constitution of the Council,which also provides working rules, provides for a clearance cardcommittee to examine all clearance cards and recommend their ac-ceptance to the Local ; that the finances of the District Council wereto be derived, from the sale of working cards and permits, etc. ; thatthe District Council has sole right to issue quarterly working cardstoLocals for members "together with such extra cards as maypossibly be required in addition thereto, taking a receipt therefrom,and the Local Union shall be held strictly accountable therefor";for the Council's right to full control over working cards with au-thority to revoke; that members coming into the district are requiredto procure working cards before seeking employment; that mem-bers of construction [sic] whether following trade actively or not,are required to secure working cards; that carpenters are subjectto fine if the working card is not presented to the steward beforegoing to work; and, the requirement of a foreman for every threejourneymen-who must be a member in good standing and is chargedwith the responsibility of enforcing the trade rules.We find that1 The Marley Company,117 NLRB 107. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking rules which provide such limitations on hiring as do theseset out above, together with the contract, are outlawed by statute inthat they establish closed-shop conditions.The Trial Examiner found the existence of an oral agreement be-tween Local 60 and the Council and the Employer concerning theemployment conditions of employees to be hired, and that they wereaware that a denial of a clearance or referral by them would deprivean applicant of employment in violation of 8(b) (1) (A) and (b) (2).It is our opinion that such oral agreement between the Employerand Local 60 and the Council was to implement the existing mastercontract between the Employer and the Respondent International,and was a part of a single comprehensive scheme for complete eva-sion of the statutory ban on closed shops.Accordingly, we find that the three Respondents, the International,Council, and Local 60, violated Section 8(b) (1) (A) and (b) (2) ofthe Act in maintaining and enforcing an agreement which establishedclosed-shop preferential hiring conditions. Furthermore, we find thatby causing or attempting to cause the Company to refuse to hireElza Stevenson, the Respondents, Council and Local 60, violated8(b) (1) (A) and (b) (2) ; and that the Respondents, International;the Council, and Local 60, by causing or attempting to cause theCompany to refuse to hire Hafford B. Carter violated 8(b) (1) (A)and (b) (2).zTHE REMEDYIn addition to the Trial Examiner's finding that the Respondents,Local 60 and the Council, have engaged in unfair labor practices, wehave found that the International also engaged in the same unfairlabor practices. It will be recommended that all the Respondentscease and desist therefrom and take certain affirmative action, de-signed to effectuate the policies of the Act.As part of the remedy, therefore, we shall order the Respondentsjointly and severally, to make whole Hafford B. Carter '3 and the Re-spondents, excepting the International, to make whole Elza Steven-son, for any loss of pay they may have suffered as a result of thediscrimination against them by payment to each of them a sum ofmoney equal to that which would normally have earnedas. wagesbut for the discrimination, less his net earnings during such period,the back pay to be computed in the manner prescribed by the BoardinF. W. Woolworth Company,90 NLRB 289.Since it has been found that the Respondents have maintained andenforced an unlawful agreement which involvesterms and condi-2Elza Stevenson did not file a charge against the International.3However, as the Trial Examiner recommended dismissing the complaint filed byCarter against the International,we shall exclude the period from the date of theIntermediate Report to the date of the Order herein in computing the award of backpay for which the Respondent International is responsible. INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 401tions of employment and practices pursuant thereto violative of8(b) (1) (A) and (b) (2), it will be ordered that they refrain frommaintaining and enforcing its unlawful agreement with MechanicalHandling Systems, Incorporated. Furthermore, since the Board hashad before it a similar agreement executed by the Respondents andanother employer,4 we shall require the Respondents" to cease anddesist from maintaining and enforcing such agreements, understand-ings,or practices, not only with Mechanical Handling Systems, In-corporated, but with any other employers, provided that any suchemployers which are parties to such agreements or arrangements, areemployers over which the Board would assert jurisdiction in an ap-propriate proceeding.Furthermore, as we find that dues, nonmembershipdues, assess-ments, and work permit fees, were collected under the illegal contractas the price employees paid in order to obtain or retain their jobs,we do not believe it would effectuate the policies of the Act to permitthe retention of the payments which have been unlawfully exactedfrom the employees.In addition therefore, we shall order the Respondents, jointly orseverally, to refund to the employees involved the dues, nonmember-ship dues, assessments, and work permit fees, paid by the employeesas a price for their employment.5 These remedial provisions, we be-lieve, are appropriate and necessary to expunge the coercive effectof Respondents' unfair labor practices.6ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :A. The Respondents, Local 60, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Indianapolis and Central In-dianaDistrictCouncil,United Brotherhood of Carpenters andJoiners of America, AFL-CIO and United Brotherhood of Car-penters and Joiners of America, AFL-CIO, their officers, representa-tives, agents, and assigns shall :1.Cease and desist from :(a)Executing, maintaining, performing, or enforcing any agree-ment, understanding, or practice with Mechanical Handling Systems, Incorporated, or any other employer which requires member-ship in its organization as a condition of employment, except as au-thorized by Section 8(a) (3) of the Act.4The Marley Company, supra.5Respondents'liability for reimbursement shall include the period beginning 6 monthsprior to the filing and service of the initial charge against each Respondent herein andshall extend to all such moneys thereafter collected.s See LosAngeles-SeattleMotor Express, Incorporated,121 NLRB 1629.505395-59-vol. 122-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Causing and attempting to cause the Employer, MechanicalHandling Systems, Inc., its officers, agents, or assigns, or any otheremployer, to refuse to hire employees unless they have obtained re-ferral slips from or have been cleared by either of them, or to dis-criminate against the employees in any term or condition of employ-ment, except to the extent permitted by Section 8(a) (3) of the Act.(c) In any like or related manner restraining or coercing em-ployees of the Mechanical Handling Systems, Inc., or of any otheremployer in the exercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by anagreement permitted by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally make Hafford B. Carter whole in themanner set forth in "The Remedy" section of this Decision andOrder.(b)Reimburse all employees of Mechanical Handling Systems,Incorporated, in the full amount for all moneys illegally exactedfrom them provided, however, that this Order shall not be construedas requiring reimbursement for any such dues, nonmembership dues,assessments, and work permit fees collected more than 6 months priorto the date of service of the original charge against each Respondentherein.(c)Post at their offices in Indianapolis, Indiana, at all locationswhere notices to members are customarily posted, copies of the noticehereto attached marked "Appendix A." 7 Copies of said notice tobe furnished by the Regional Director for the Ninth Region shall,after being duly signed by a representative of the Respondents, In-dianapolis and Central Indiana District Council, United Brother-hood of Carpenters and Joiners of America, AFL-CIO and Local 60,United Brotherhood of Carpenters and Joiners of America, AFL-CIO, be posted by them immediately upon receipt thereof and con-spicuously maintained by them for a period of sixty (60) consecu-tive days thereafter in all places where notice to members are cus-tomarily displayed at International, Council, and Local headquar-ters.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by other ma-terial.(d)Additional copies of the said notice hereto attached marked"Appendix All shall be signed by a representative of each Respond-ent and forthwith returned to the Regional Director for the NinthRegion. These notices shall be posted, Mechanical Handling Systems,7In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 403Incorporated, willing, in places where notices to the employees ofMechanical Handling Systems, Incorporated, are customarily posted.(e)Notify, in writing, Mechanical Handling Systems, Incorpo-rated, and Hafford B. Carter that the Respondents have withdrawntheir objection to the hiring or continued employment of Carter byMechanical Handling Systems, Incorporated; and also notify Haf-ford B. Carter, in writing, that henceforth they will not coerce himor restrain him by unlawfully denying to him a work referral slipor by otherwise interfering with the rights guaranteed to him bySection 7 of the Act.(f)Notify the Regional Director for the Ninth Region in writ-ing, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to comply herewith.B.The Respondents Local 60, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, and the Indianapolis and Cen-tral Indiana District Council, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, in addition to the above shall:(a)Jointly and severally make Elza Stevenson whole in the man-ner set forth in "The Remedy" section of this Decision and Order.(b)Notify, in writing, Mechanical Handling Systems, Incorpo-rated, and Elza Stevenson that the Respondents have withdrawntheir objection to the hiring or continued employment of Stevensonby Mechanical Handling Systems, Incorporated; and also notifyElza Stevenson, in writing, that henceforth they will not coerce orrestrain him by unlawfully denying to him a work referral slip orby otherwise interfering with the rights guaranteed to him by Sec-tion 7 of the Act.(c)Notify the Regional Director for the Ninth Region, in writingwithin ten (10) days from the date of this Order, what steps the Re-spondents have taken to comply herewith.MEMBER BEAN took no part in the consideration of the above De-cision and Order.APPENDIX ANOTICE TO ALL MEMBERS OF UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO ; INDIANAPOLIS AND CENTRALINDIANA DISTRICT COUNCIL, UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO; AND, LOCAL 60, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO,AND TO ALL EMPLOYEES OF AND APPLICANTS FOR EMPLOYMENT 117',THMECHANICAL HANDLING SYSTEMS, INCORPORATEDPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify all of you that: 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT, jointly or severally,enter into,perform, main-tain,or otherwise give effect to the provisions of any agreementwith Mechanical Handling Systems, Incorporated,or any otheremployer,which requires employees or prospective employees toobtain job referrals or permits,or which unlawfully conditionsthe hire of applicants for employment or retention of employeesin employment by such employer or any other employer, uponclearance or approval by any of us,except as authorized by Sec-tion 8(a) (3) of the Act.WE WILL NOT, jointly or severally,cause or attempt to causeMechanical Handling Systems, Incorporated,or any other em-ployer, to discriminate against employees in violation of Section8(a)(3) of the Act.WE WILL NOT, jointly or severally, in any like or related man-ner restrain or coerce employees or prospective employees ofMechanical Handling Systems, Incorporated,or any other em-ployer, in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized by Section 8(a) (3) ofthe Act.WE, the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; the Indianapolis and Central Indiana Dis-trict Council,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO ; and Local 60, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, jointly or severallywillmake Hafford B. Carter whole for any loss he may havesuffered as a result of the discrimination practiced against himin his failure to obtain employment from Mechanical HandlingSystems, Incorporated,by our refusal to issue a clearance orwork permit to him.WE, the Indianapolis and Central Indiana District Council,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, and Local 60, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, jointly or severally will makeElza Stevenson whole for any loss he may have suffered as aresult of the discrimination practiced against him in his failureto obtain employment from Mechanical Handling Systems, In-corporated,by our refusal to issue a clearance or work permitto him.WE WILL notify, in writing, Mechanical Handling Systems,Incorporated,and Hafford B. Carter that we have withdrawnour objection to the hiring or continued employment of HaffordB. Carter, and that henceforth we will not coerce or restrain INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 405him by discriminatorily denying to him a clearance or a workreferral slip or by otherwise interfering with his rights in Sec-tion 7 of the Act.WE, excepting herefrom the Respondent International,' willnotify in writing, Mechanical Handling Systems, Incorporated,and Elza Stevenson that we have withdrawn our objection tothe hiring or continued employment of Elza Stevenson, and thathenceforth we will not coerce or restrain him by discriminatorilydenying to him a clearance or a work referral slip or by other-wise interfering with his rights in Section 7 of the Act.WE WILL reimburse all employees of Mechanical HandlingSystems, Incorporated for all dues, nonmembership dues, assess-ments, and work permit fees, which we have collected pursuantto our unlawful agreement with the aforementioned Companybeginning with all such dues, nonmembership dues, assessments,and work permit fees, collected 6 months prior to the filing tothe initial charge against each Respondent.Signed copies of this notice have been mailed to the NationalLabor Relations Board's Regional Director for the Ninth Regionfor posting by Mechanical Handling Systems, Incorporated, thatcompany willing, in all locations where notice to employees of Me-chanicalHandling Systems, Incorporated, are customarily posted.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)INDIANAPOLIS AND CENTRAL INDIANADISTRICT COUNCIL, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)LOCAL 60, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMER-ICA, AFL-CIO,Union.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.1Elza Stevenson did not file a charge against the International. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on behalf of H. B. Carter with the Thirty-fifth Subregionof Region 9 of the National Labor Relations Board (Board) on March 19, 1957,and thereafter amended July 31, 1957, and September 10, 1957, byfirst and sec-ond amended charges duly filed, all docketed as 35-CB-203, and on a chargelikewise filed March 19, 1957, on behalf of Elza Stevenson and docketed 35-CB-203-1 and on a charge filed with said Subregion on September 10, 1957, on behalfof Hafford B. Carter, amended October 7, 1957, by a first amended charge, dock-eted as 35-CB-220, all said charges alleging that: (a) Indianapolis and CentralIndiana District Council, United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO; (b) Local 60, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; and (c) United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO (collectively herein called the Respondents, and severallyherein called Respondent Council, Respondent Local 60 and Respondent Interna-tional), respectively, engaged in certain unfair labor practices affecting commerceas set forth and defined in the National Labor Relations Act, as amended, 61 Stat.136, hereinafter called the Act, the General Counsel of the National Labor Rela-tions Board, on October 8, 1957, on behalf of the Board, by the Regional Directorfor the Ninth Region, issued a consolidated complaint against the Respondentsalleging that the Respondents had engaged in and were engaging in unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) and (2) and Section 2(6) and(7) of the Act.With respect to the unfair labor practices the complaint alleged in substancethat: (1) on or about May 10, 1956, Respondent Internaional and MechanicalHandling Systems, Incorporated, herein called Party to the Contract, or Mechani-calHandling, entered into an illegal closed-shop agreement; (2) on or about Janu-ary 9, 1957, the Respondent Council adopted and enforced the agreement abovementioned; (3) the Respondents Council and Local 60 adopted the illegal contractaforesaid, have enforced said agreement as to Mechanical Handling, and haverequiredMechanical Handling to illegally hire only members of Respondents orothers approved by them; (4) on or about February 6, 1957, the Respondents,Council and Local 60, caused Mechanical Handling to refuse employment to cer-tain individuals not approved for employment by the Respondents; and (5) pur-suant to the terms of the illegal agreement above mentioned the Respondentshave exacted dues from "unknown employees" of Mechanical Handling "in amountsunknown to the Regional Director."The Respondents duly filed answers denying that they had engaged in any ofthe unfair labor practices alleged.Copies of the complaint, the charges, and a notice of hearing were duly servedon the Respondents, the Charging Parties, and the Party to the Contract.Pursuant to notice a hearing was held at Indianapolis, Indiana, November 25and 26, 1957, before Louis Plost, the duly designated Trial Examiner.All the parties were represented, their representatives being herein referred toin the names of their principals.All the parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce evidence bearingupon the issues, to argue orally and to file briefs, proposed findings of fact and/orconclusions of law, with the Trial Examiner.'The parties waived oral argument.A brief has been received from the General Counsel.Upon the entire record and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYParty to the ContractMechanical Handling Systems, Incorporated, is a Michigan corporation engagedin the manufacture, design, and installation of conveyorsand allied equipment,and at all times material herein was engaged in such operations at the Ford MotorCompany plant in the city of Indianapolis, Indiana.During the calendar year 1956, which is a representative period, MechanicalHandling sold and shipped, from its plants located in Detroit and Van Dyke,1 The time for filing briefs was extended by the Chief Trial Examiner to December 26. INDIANAPOLIS AND CENTRAL INDIANA DISTRICT COUNCIL 407Michigan, directly to points located outside the State of Michigan, products of avalue in excess of $1,000,000.It is conceded that now and at all times material to the issues herein, Mechani-calHandling is and has been an employer engaged in "commerce" or in "opera-tions affecting commerce" as those terms are defined in Section 2(6) and (7) of theAct.II.THE RESPONDENT LABOR ORGANIZATIONSThe Respondents admit the allegation set forth in the consolidated complaintthat each of them, are, and have been, at all times material to the issues hereinlabor organizations as defined in Section 2(5) of the Act.III.THEUNFAIR LABORPRACTICESSherman P. Roberts, field superintendent of Mechanical Handling at its Indian-apolis project, affected by this proceeding, testified that Mechanical Handling wasparty to an agreement with the Respondent International.This agreement isdated May 10, 1956, and provides:We, the firm of MECHANICAL HANDLING SYSTEMS, INC., AGREEto recognize the jurisdiction claims of the United Brotherhood of Carpentersand Joiners of America, to work the hours, pay the wages and abide by therules and regulations established or agreed upon by the United Brotherhoodof Carpenters and Joiners of America of the locality in which any work ofour company is being done, and employ members of the United Brotherhoodof Carpenters and Joiners.The agreement is attached hereto as "Appendix A," as a part of this report.There can be no doubt that the agreement between Mechanical Handling andtheRespondent International attempts to set up an illegal closed shop and anequally illegal preferential hiring system?Roberts further testified that Mechanical Handling is also party to a collective-bargaining contract with Millwrights Local 1102 of Detroit, Michigan, affiliatedwith the Respondent International and that:Well, whenever we go out of town, wherever we go we work under the sameagreement, you see.We work under the same agreement out of town as wedo in.However according to Roberts the jurisdiction of Local 1102 does not extend intoIndiana.Field Superintendent Roberts further testified that on January 4, 1957, Mechani-calHandling started a certain job at the Ford Motor Company's plant inIndian-apolis, he being in charge; that "two or three days" later Ralph R. Smith, busi-ness representative of the Respondent Council, and the business agent for theIronWorkers Union called on him at the Ford job, this being the first time hehad ever met Smith; that the two business agents conferred in his presence; thathe did not participate in the conversation but "let them do their own talking,make their own decisions" because:Mr. Smith and the business agent for the Steelworkers was deciding who wasgoing to have the jurisdiction of putting the trough sections in the floor.That during Smith's initial visit he told Smith "we wanted millwrights" and "wegot four or five millwrights the next day."According to Roberts during this first conversation he agreed with Smith on aprocedure to be followed thereafter by which millwrights and carpenters wouldbe hired through Respondent Local 60, the arrangement being:Well, the men of Local 60, Mr. Bereman, or whoever issues this referralcard, then it is addressed to Roberts or whoever it is on the job of MechanicalHandling Systems.That on the Ford job no carpenters or millwrights were hired who were not re-ferred to him by the Respondent Local 60, a referral slip being required of everyapplicant before he was hired.Roberts testified that at no time during his first conversation with Smith or inany subsequent conversation was the matter of Mechanical Handling's agreementwith the Respondent International discussed.Ralph R. Smith testified that during all times material herein he was presidentof Respondent Council as well as its business agent and further that he was and2J. J. White, Inc.,111NLRB 1126. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDis the only person who "can make an agreement officially" for Respondent Coun-cil and Represent Local 60..Respondent District Council is "composed of regularly elected delegates" fromvarious local unions "in Indianapolis and vicinity."Respondent Local 60 is a conventional craft union affiliated with RespondentInternational and has delegate representation in Respondent Council.It is clear that Smith in his capacity of representative of Respondent Councilentered into contracts through the Council for and in behalf of RespondentLocal 60.Smith further testified:Q. (By Mr. McGowan.) Let me ask you this, Mr. Smith: In connectionwith the relationship between any particular contractor and the DistrictCouncil, where you have an agreement in effect, is your relationship controlledby your bylaws?A. Our relationship is controlled by the agreement we have with the Con-tractorsAssociation.Logically this means that the relationship of Respondent Local 60 and employ-ers contracting through Respondent Council is also controlled by the same agree-ment.Business Representative Smith corroborated Roberts' testimony that the agree-ment existing between Mechanical Handling and Respondent Local was not dis-cussed between them, however in an affidavit Smith made for the General Coun-sel'sfield examiner, Smith, averred that in his first meeting with Roberts "he[Roberts] advised me that his company had an International Agreement with ourUnion and that he would abide by its terms."This language does not, in the opinion of the Trial Examiner, spell out a dis-cussion, or adoption of an existing contract by the parties.With respect to his first meeting with Roberts, the business representative testi-fied:At that time I gave him a copy of the contract that we had with the Gen-eralContractors Association, which we asked that he work under.The record is clear that the document given to Roberts at the time was a copyof "Joint Agreement by and between Building Contractors Associationand Indi-anapolis and Central District Council." 3According to Smith:I gave Mr. Roberts the agreement, and I said, "We live by this 100 percent.What is in it we will do. That's our agreement with you."Smith testified that although he and Roberts acting for their principals signedno written agreement they entered into a binding verbal contract which carriedunion-shop provisions, the oral contract being Mechanical Handling's agreementto abide by the terms of the Respondent's (Council and Local 60) agreement withthe Building Contractors Association.Smith testified that at the time the agreement was entered into MechanicalHandling had hired no employees for the Ford job in Indianapolis and had onlyone employee (other than Roberts) at Indianapolis, a foreman brought from De-troit,who was a member of a Detroit, Michigan, local.Smith testified:The WITNESS: I believe that they had one man from 1102inDetroit, wason the job.TRIAL EXAMINER: Just one. But anyone from yourjurisdiction here on thejob?The WITNESS: No.He hadn't hired anybody.TRIAL EXAMINER: He hadn't hired anyone.And at that time when he hadnot hired and merely had here a man from Detroit who was a member of thecraft, he made an agreement with you to abide by the local contract?The WrrNEss: Yes.The record discloses that not only did Mechanical Handling agree to abide bythe Respondent's (Council and Local 60) contract with the Indianapolis BuildingContractors Association but it did adhere to the closed-shop conditions imposedon it by the Respondent Council and Respondent Local 60.Hafford B. Carter corroborated by Elza Stevenson testified he had been em-ployed for a 21/2 year period by Mechanical Handling on a job at Louisville,e s Respondent'sExhibit No. 1. INDIANAPOLISAND CENTRAL INDIANA DISTRICT' COUNCIL 409Kentucky; that on advice of his foreman he came to Indianapolis, together withElza Stevenson, to seek employment from Roberts on the Ford job there; thatlate in January 1957, he and Stevenson called on Roberts at the Ford job andasked Roberts for employment.Carter testified:As near as I can remember, sir, he [Roberts] said that he would like to haveme especially as I had worked for him before, on the job, it was just begin-ning, but he felt like that I would have an awful lot of trouble gettingthrough the local and getting a clearance card to go to work; and for me togo back down to the local and wait until someone came in to see as towhether or not I could get clearance.According to Carter, he was also told by Roberts that the job had not yet startedbecause of lack of materials; that he and Stevenson then went to the DistrictCouncil's office, where they asked for referrals to the Ford job but after theperson they talked to telephoned Roberts (Carter listening on a connecting phone)and Roberts stating he would have work for them the following week, they leftwithout being given referrals and returned to Louisville; that on February 5, 1957,Carter telephoned Roberts andHe told me to come over the next day and get Mr. Stevenson, that he hadplenty of work and would definitely like to have us go to work at that time.That on the next day he and Stevenson called on Roberts at the job talked toRoberts and Ernest A. Wallace, the general foreman under Roberts, andHe (Roberts) and Mr. Wallace said that we were still going to have troubletrying to get through the union, and didn't know as to whether or not wewould, but he was going to give it a try.And Mr. Wallace recommendedthat he give us a letter of recommendation, and Mr. Roberts said, "Well,that will be all right.Go ahead and write it up and I will sign it."The following letter was given Carter:DEAR MR. R. R. SMITH, I would like to request that these two men, Elza W.Stevenson and H. B. Carter be given a working permit for this job; thesemen have worked for Mechanical Handling Systems on several occasions.They are both good conveyor men. I would appreciate your coorperationin this matter.Yours very truly,(Signed)S.P. Roberts,MR. S. P. ROBERTS,Gen. Field Supt., Mechanical Handling Systems.Carter and Stevenson then went to the office of Respondent Council, showedthe letter to Smith, and asked him for referrals to the Ford job. Smith refusedthem referrals until he had "investigated"; told them to return the next day whichthey did, Smith then refused to refer them to the job for work.After Smith's refusal the two men called at the office of the Respondent In-ternational and were told they could not get referrals for work until cleared bythe Respondent Local 60.Stevenson who corroborated Carter testified that after being refused referrals tothe Ford job he so informed Foreman Wallace. Stevenson testified:Q. And will you tell us about that conversation?A.Well, I told him what had happened, that we hadn't been able to get apermit or wasn't able to go to work for him the next morning-that morningand all.And he asked if we would try to come back and we told him thatwe might the following week.He said if we come back to get hold of an-other fellow down there, Tommy Craig, and get him to come back and havehim to clear in at the same time that we were supposed to clear in.Q. And do you recall whether or not he said anything about your beingemployed?A. Yes.We had a job if we come back.Superintendent Roberts testified that he told Carter and Stevenson "that theywould first have to clear through the Carpenter's union," and that he issued theletter above referred to.Wallace testified with respect to the letter:What I recollect was-I don't know who specifically asked for it. I didn'tpay too much attention,but I do know,in fact,I dictated the letter. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionOn the above recited facts the complaintallegesviolationof Section8(b)(1)(A)and (2) of the Act by the three Respondents, jointly and severally.This section reads:(b) It shall bean unfairlabor practice for a labororganization or itsagents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaran-teed in section 7: * * *(2) to cause or attemptto cause anemployer to discriminateagainst anemployee in violation of subsection (a)(3)... .The Trial Examiner has found that the agreement entered into May 10, 1956,betweenMechanical Handling and Respondent International is illegal, howeverthe Trial Examiner is not persuaded that except by the most irresponsible infer-ence can this record be thought to show any connection between thisillegalagreement and the agreement later made by Mechanical Handling and Respond-ents Council and Local 60.The mere existence of an illegal contract between two parties does not warrantfindings and recommendations on it merely because one of the parties to it hasexecuted a different agreement with different parties also alleged to be illegal andthe basis of an unfair labor practice complaint.The Trial Examiner is not per-suaded that the theory of the overt act may be scrapped in order to extend thescope of an unfair labor practice charge.The Trial Examiner will therefore recommend that the complaintas to Re-spondent International, United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Case No. 35-CB-220) be dismissed.The theory of the General Counsel is that the unfair labor practice herein isgrounded upon the illegal contract between Mechanical Handling and RespondentInternational adopted by Respondents Council and Local 60. In rejecting thistheory the Trial Examiner does not consider that the case falls because it can-not be sustained as alleged, for the reason that all acts and conduct of theRespondents Council and Local 60 were fully litigated in the hearing.The Trial Examiner will base his findings on such facts as revealed in thelitigation.Upon the entire record the Trial Examiner finds that at the time of their firstmeeting in January 1957, before Mechanical Handling had hired any employeesfor its Ford job at Indianapolis, Smith, acting for the Respondent Council andLocal 60 jointly, and Roberts, acting for Mechanical Handling, entered into anoral agreement covering the employment conditions of certain classes of labor tobe hired by Mechanical Handling for its Ford job.It is clear, and the Trial Examiner finds, that the agreement was the joint andseveral agreement of both the Respondents aforesaid.It is also clear that in implementing the agreement Mechanical Handling hiredthrough both Council and Local 60 and that both Council and Local 60 referredand cleared applicants to Mechanical Handling for the Ford job.By demanding of and entering into this agreement with Mechanical Handling,at a time when Mechanical Handling had no employees on the job, and bindingthe employment rights of prospective applicants, the Respondent Council andRespondent Local 60 engaged in conduct violative of Section 8(b)(2) of the Act 4At the time the agreement was made it is clear that the Respondents, Counciland Local 60, knew as a practical matter if they refused to issue clearance or areferral to an applicant he would not be hired by Mechanical Handling, thus theyarranged to deprive such applicants of the right of employment.At the time theyrefused referrals to Carter and Stevenson, after Mechanical Handling had indi-cated it would employ them, the Respondents, Council and Local 60, clearly vio-lated Section 8(b)(1)(A) and (2) of the Act.5The complaint alleges:Now and at all times since on or about January 9, 1957, pursuant to saidcontractual provisions and the illegal hiring practice above alleged, the Re-spondents have regularly exacted and collected from all of the employees ofMechanical Handling Systems, Incorporated and of other employers withinsaid territorial jurisdiction,whose names are unknown to the Regional Di-rector,dues, non-membership dues, assessments, and work-permit fees, the4N.L.R.B. v. LocalUnion No.55, and Carpenters' District Council,218 F. 2d 226(C.A. 10) ;N.L.R.B. v. Philadelphia Iron Works, Inc.,211 F. 2d 937 (C.A.3) ; RadioOfficers' Union v. N.L.R.B.,347 U.S. 17.5J. J. White, Inc—111 NLRB 1126. INDIANAPOLIS AND CENTRAL.INDIANA DISTRICT COUNCIL 411exactamountsof whichsaid exactions and collections are. unknown to theRegional Director.The General Counsel arguesin hisbrief that such collectionsbe ordered re-funded and "any specific person who has been discriminatedagainst pursuant tosuch practice" be made whole.Again, other than the bare allegation in the complaint there isnothing in therecord in the way of proof or even statement with respect to theunfair laborpractice so charged, no named individuals suffering thereby,no named individualswho enforced the alleged unlawful provisions for the Respondents or took part inmaintaining the alleged closed-shop provision by "check off"or otherwise on be-half of the Respondents by Mechanical Handling.The Trial Examiner sees no meritin an allegationnot foundedon a charge,not in any way proven but treated merely as a shotgun blastaimed in generaldirection of quarry hoping that game will be brought down .6Concluding FindingsThe Trial Examiner finds that by enteringinto and maintaining the oral illegalagreement,herein above referred to and by generallyissuing and refusing to issuepermits to work under the said agreement and by refusingto issue areferral totheMechanical Handling job at the Ford job in Indianapolis to Carterand Steven-son, the Respondents (Council and Local 60) haveengaged in and are engagingin conduct violative of the Act, more particularlySection 8(b)(1)(A) and (2)thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,Indianapolis and Central Indiana DistrictCouncil,United Brotherhoodof Carpenters and Joiners of America,AFL-CIOand Local 60,UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, inconnectionwith theoperations of Mechanical Handling Systems, Incor-porated,Party to the Contract,occurring in connection with operations describedin section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States,and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondents (Council and Local 60) haveengaged in unfair labor practices, it will be recommended that each of them ceaseand desist therefrom and take certain affirmative action, designed to effectuate thepolicies of the Act.Since it has been found that the Respondents (Council and Local 60) havemaintained and enforced an oral agreement understanding and practice which con-tains and involves terms and conditions of employment and practices which areviolative of Section 8(b)(1)(A) and (2) of the Act, it will be recommended thatthey cease and desist from giving effect to the unlawful provisions of said oralagreement and understanding. Since it has been found that on February 6, 1957,pursuant to said oral contractual provisions and illegal hiring practices, the Re-spondent Council and the Respondent Local 60 by and through their agent RalphR. Smith, attempted to cause and caused Mechanical Handling to discriminatorilyrefuse employment to Hafford B. Carter and Elza W. Stevenson because said labororganizations refused clearance for employment to the said Carterand Stevensonthereby causing said Carter and Stevenson to lose employmentand incur lossesitwill therefore be recommended that the Respondents aforesaid make them wholefor any loss of pay they may have suffered as a result of the discriminationagainstthem by payment to each of them of a sum of money equal to that which eachwould normally have earned as wages but for the discrimination, less hisnet earn-ingsduring such period, the back pay to be computed in the manner prescribedby the Board in F. W.Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the record as awhole, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Mechanical Handling Systems, Incorporated,isengaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.0In passing the Trial Examiner points out that had a charge been filed, and a propercomplaint issued Mechanical Handling might well have been a proper party to the unfairlabor practices herein. 412:DECISIONS OF :NATIONAL. LABOR RELATIONS.BOARDI2.. Indianapolisand CentralIndianaDistrictCouncil,United Brotherhood ofCarpentersand Joinersof America, AFL-CIOand Local 60,United Brotherhoodof Carpentersand Joinersof America, AFL-CIO,are labor organizations withinthemeaningof the Act.'3. By enforcing and maintaining an oral agreement and/or understanding and.practicewith Mechanical Handling Systems, Incorporated, whichcontains and in-volves terms and conditions of employmentrequiring clearance or referral ofcertain applicants of employmentby the labororganizations aforesaid before theiremploymentby MechanicalHandlingSystems,Incorporated,the said Respondentlabororganizations have engaged in and are engaging in unfair labor practiceswithinthe meaning of Section8(b)(2) of the Act.4.By interfering with,restraining,and coercing employees in the exercise ofthe rightsguaranteed in Section7 of the Act, the saidRespondents have engagedin unfair labor practices withinthemeaningof Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practicesare unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.The Respondentshave not engaged in any unfairlaborpractices alleged in thecomplaintother than those specifically foundherein.The Respondent named in Case No. 35-CB-220,United Brotherhood of Car-penters'and Joinersof America, AFL-CIO,has not engaged in any of the unfairlabor practicesalleged in the complaint.[Recommendations omitted frompublication.]APPENDIX AINTERNATIONAL AGREEMENTMemorandum of Agreement between the firm of MECHANICAL HANDLINGSYSTEMS, INC., 4600 NANCY AVE., DETROIT 12, MICHIGAN,and theUnitedBrotherhood of Carpenters and Joiners of AmericaWe, the firm of MECHANICAL HANDLING SYSTEMS, INC., AGREE torecognize the jurisdiction claims of the United Brotherhood of Carpenters andJoiners of America,to work the hours, pay the wages and abide by the rules andregulations established or agreed upon by the United Brotherhood of Carpentersand Joiners of America of the locality in which any work of our company isbeing done, and employ members of the United Brotherhood of Carpenters andJoiners.No change to be made in the hours and wages in any locality,and no conditionsimposed other than are enforced on all Local firms.In consideration of the foregoing,theUnitedBrotherhood of Carpenters andJoiners of America agree that no stoppage of work or any strike of its members,either collectively or individually,shall be entered into pending any dispute beinginvestigated and all peaceable means taken to bring about a settlement.MECHANICAL HANDLING SYSTEMS, INC.,(Signed)RALPH GRAY,Asst.Director of Manufacturing.For the United Brotherhood of Carpenters and Joiners of America.(Signed)M. A. HUTCHESON,General President.DATED 10 May 1956.Idaho Concrete Products Co.andTeamsters,Chauffeurs, Ware-housemen&Helpers Local Union No. 983.CaBe No. 19-CA-1537.December 16, 1958DECISION AND ORDEROn July 29, 1958, Trial Examiner Martin S.Bennett issued hisIntermediate Report in this proceeding, finding that theRespondent,had engaged in certain unfair labor practicesand recommending that122 NLRB No. 65.